MEMORANDUM ***
Alvin Barcega Torcuator, a native and citizen of the Philippines, petitions for review of the Board of Immigration Appeals’ (“BIA”) summary affirmance of an immigration judge’s (“IJ”) denial of his application for suspension of deportation. We apply the transitional rules under the Illegal Immigration Reform and Immigrant Responsibility Act of 1996, and we have jurisdiction under 8 U.S.C. § 1105a(a). Garcia v. INS, 222 F.3d 1208, 1209 n. 2 (9th Cir.2000) (per curiam). We deny the petition for review.
Contrary to Petitioner’s contention, the evidence demonstrates that the IJ did not deny Petitioner’s application for suspension of deportation until June 8, 1999. Thus, the IJ properly applied the stop-time rule, which became effective as to aliens seeking suspension of deportation under the transitional rules on April 1, 1997. See Ram v. INS, 243 F.3d 510, 516-17 (9th Cir.2001).
Petitioner’s contention that the Nicaraguan Adjustment and Central American Relief Act favors certain aliens over others and therefore violates equal protection fails because the Act “easily satisfies the rational basis test.” See Jimenez-Angeles v. Ashcroft, 291 F.3d 594, 603 (9th Cir. 2002).
Petitioner’s contention that the BIA’s summary affirmance without an opinion violates due process is foreclosed by Falcon Carriche v. Ashcroft, 350 F.3d 845, 850-52 (9th Cir.2003).
Pursuant to Elian v. Ashcroft, 370 F.3d 897 (9th Cir.2004) (order), Petitioner’s voluntary departure period will begin to run upon issuance of this Court’s mandate.
PETITION FOR REVIEW DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.